Citation Nr: 1455484	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-45 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability due to service-connected disability, prior to May 24, 2011.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability, from May 24, 2011.  


REPRESENTATION

Veteran represented by:	Barbara R. Lincoln, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1991.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied a total rating based on individual unemployability due to service-connected disability (TDIU).  As set forth above, the Veteran's claim is in the jurisdiction of the RO in New Orleans, Louisiana.  

In September 2014, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  Due to technical problems, a transcript of that hearing is, unfortunately, unavailable.  In an October 2014 letter, the Board advised the Veteran of this fact and offered him the opportunity to attend an additional Board hearing.  He was advised that if he did not respond to the letter within 30 days, the Board would presume that he did not wish to attend an additional Board hearing and would proceed accordingly.  The Veteran has not responded.  

The Board notes that in addition to the issue of entitlement to a total rating based on individual unemployability, the RO certified multiple additional issues to the Board on appeal, to wit:  (1) Entitlement to an increased rating for spondylosis of the lumbar spine, rated as 10 percent prior to May 24, 2011, 20 percent from May 24, 2011, and 40 percent from March 5, 2014; (2) Entitlement to an increased rating for degenerative changes of the right ankle, status post fracture of the right distal tibia, rated as zero percent prior to December 15, 2008, and 20 percent from December 15, 2008; (3) Entitlement to an increased rating for exostosis of the right foot, status post exostomy with malunion of the first metatarsal joint, currently rated as 10 percent disabling; (4) Entitlement to an increased rating for residuals of a gunshot wound of the abdomen, status post exploratory laparotomy and lysis of intra-abdominal adhesions and release of small bowel obstruction, currently rated as 10 percent disabling; (5) Entitlement to an increased rating for chondromalacia patella of right knee with hypertrophic changes, currently rated as 10 percent disabling; (6) Entitlement to an increased rating for chondromalacia patella of left knee with hypertrophic changes, currently rated as 10 percent disabling; (7) Entitlement to an increased rating for metatarsalgia of the left foot, currently rated as 10 percent disabling; (8) Entitlement to a rating in excess of 20 percent for sciatica/lumbar neuropathy of the right lower extremity; and (9) Entitlement to an increased rating for sciatica/lumbar neuropathy of the left lower extremity, currently rated as 20 percent disabling.  

According to a notation on the VA Form 8, these claims were "inferred based on claim for individual unemployability, not specifying disabilities causing IU."  The record, however, contains no indication that the Veteran initiated an appeal with any of the increased rating issues listed by the RO.  Neither he nor his representative has not contended otherwise.  Indeed, in response to a May 2014 Supplemental Statement of the Case (SSOC) in which the RO listed the increased rating issues as being on appeal, in addition to the TDIU issue, the Veteran's representative submitted a VA Form 9 in July 2014 on which she expressly indicated that the Veteran had read the SSOC and only wished to appeal the TDIU issue.  The Board further notes that at his September 2014 Board hearing, the Veteran and his representative indicated that the Veteran wished to withdraw any pending appeal with respect to these increased rating issues and proceed only with his appeal regarding the TDIU issue.  

Again, the record does not show, nor has the Veteran ever contended, that the increased rating claims delineated above are in appellate status.  Rather, he has expressly indicated that he does not wish to pursue these issues on appeal.  See e.g. Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Moreover, the RO's certification of these issues does not serve to confer Board jurisdiction over them.  38 C.F.R. § 19.35 (2014).  Rather, certification of appeals is for administrative purposes only; it does not confer or deprive the Board of appellate jurisdiction.  38 C.F.R. § 19.35.  Under these circumstances, the Board concludes that the sole issue in appellate status is entitlement to a total rating based on individual unemployability due to service-connected disability.

In that regard, the Board has determined that bifurcation of this issue is appropriate.  As set forth below, the Board has determined that the Veteran is entitled to a total rating based on individual unemployability on a schedular basis from May 24, 2011.  See 38 C.F.R. § 4.16(a)(2014).  Because the Veteran did not meet the schedular requirements for a total rating based on individual unemployability prior to that date and because the record contains evidence of service-connected unemployability prior to May 24, 2011, the Board finds that a remand is necessary for consideration of the Veteran's entitlement to TDIU on an extraschedular basis prior to May 24, 2011.  Bifurcation of the issue will permit a grant of TDIU benefits from May 24, 2011 without delay pending adjudication of the remainder of the TDIU.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (holding that a bifurcation of a claim generally is within VA's discretion).  

Finally, the Board notes review of the Virtual VA and VBMS electronic claims files reveals additional relevant documents, to include the July 2014 substantive appeal, the appointment of the Veteran's representative, and relevant medical records.   

The issue of entitlement to a total rating based on individual unemployability due to service-connected disability prior to May 24, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection is currently in effect for the following disabilities:  residuals of a gunshot wound of the abdomen with injury to Muscle Group XIX, rated as 50 percent disabling from March 5, 2014; spondylosis of the lumbar spine, rated as 10 percent disabling from January 1, 1992, 20 percent disabling from May 24, 2011, and 40 percent disabling from March 5, 2014; degenerative changes of the right ankle, status post fracture of the right distal tibia, rated as zero percent disabling from January 1, 1992, and 20 percent disabling from December 15, 2008; sciatica/lumbar neuropathy of the right lower extremity, rated as 20 percent disabling from May 24, 2011; sciatica/lumbar neuropathy of the left lower extremity, rated as 20 percent disabling from May 24, 2011; exostosis of the right foot, status post exostomy with malunion of the first metatarsal joint, rated as 10 percent disabling from January 1, 1992; residuals of a gunshot wound of the abdomen, status post exploratory laparotomy and lysis of intra-abdominal adhesions and release of small bowel obstruction, rated as 10 percent disabling from January 1, 1992; chondromalacia patella of right knee with hypertrophic changes, rated as 10 percent disabling from October 30, 2006; chondromalacia patella of left knee with hypertrophic changes, rated as 10 percent disabling from October 30, 2006; metatarsalgia of the left foot, rated as 10 percent disabling from May 24, 2011.  The Veteran's combined disability rating is as follows:  40 percent from October 30, 2006; 60 percent from December 15, 2008; 80 percent from May 24, 2011; and 90 percent disabling from March 5, 2014.  

2.  The Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disability are met from May 24, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Background

In his June 2008 claim, the Veteran stated that beginning in April 2008, he had become too disabled to work as a result of his service-connected disabilities, particularly his musculoskeletal disabilities.  

In support of his claim, the Veteran submitted a statement from a private physician who indicated that he had treated the Veteran in May 2008.  The physician indicated that in his professional opinion, it was at least as likely as not that the Veteran was unemployable due to service-connected disabilities, including bilateral knee disabilities.  

Records from the Social Security Administration (SSA) show that the Veteran was awarded disability benefits effective April 29, 2008, due to musculoskeletal disabilities and a mood disorder due to a medical condition.  SSA records show that the Veteran earned a high school diploma and, after retiring from the military in 1991, he worked full-time as a truck driver from 1995 to 1998, loading and unloading cargo, then as a supply technician in a warehouse from 1999 to April 2008, where his duties included ordering, processing, receiving, and stocking supplies.  

Records from the Veteran's former employer show that he worked as a supply technician until his disability retirement due to bilateral knee pain in April 2008.  

At a VA orthopedic examination conducted in April 2009, a VA physician indicated that the Veteran's service-connected bilateral knee and right ankle disabilities interfered with the Veteran's daily activities as well as his occupational and employment opportunities.  At a VA orthopedic examinations in October 2011, a VA examiner indicated that the Veteran's service-connected foot, knee, and spine disabilities impacted his ability to work.  She indicated that the Veteran had stopped working in 2009 due to knee and other joint pain and was in receipt of Social Security disability benefits.  

At a VA general medical examination in March 2014, the VA examiner concluded that the Veteran's service-connected disabilities individually and combined interfered with his ability to participate in activities which required prolonged standing, walking, lifting, pushing, pulling, and carrying more than 20 pounds.  She indicated that sedentary duties such as sitting at a desk would be feasible.  

Applicable Law

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2014).  

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2014).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  4.16(a).  

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

VA shall consider all information and lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  38 U.S.C.A. § 5107(b) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Applying the criteria set forth above to the facts in this case, the Board finds that the evidence supports the assignment of a total rating based on individual unemployability due to service-connected disability from May 24, 2011.

The record on appeal establishes that service connection is currently in effect for the following disabilities:  residuals of a gunshot wound of the abdomen with injury to Muscle Group XIX, rated as 50 percent disabling from March 5, 2014; spondylosis of the lumbar spine, rated as 10 percent disabling from January 1, 1992, 20 percent disabling from May 24, 2011, and 40 percent disabling from March 5, 2014; degenerative changes of the right ankle, status post fracture of the right distal tibia, rated as zero percent disabling from January 1, 1992, and 20 percent disabling from December 15, 2008; sciatica/lumbar neuropathy of the right lower extremity, rated as 20 percent disabling from May 24, 2011; sciatica/lumbar neuropathy of the left lower extremity, rated as 20 percent disabling from May 24, 2011; exostosis of the right foot, status post exostomy with malunion of the first metatarsal joint, rated as 10 percent disabling from January 1, 1992; residuals of a gunshot wound of the abdomen, status post exploratory laparotomy and lysis of intra-abdominal adhesions and release of small bowel obstruction, rated as 10 percent disabling from January 1, 1992; chondromalacia patella of right knee with hypertrophic changes, rated as 10 percent disabling from October 30, 2006; chondromalacia patella of left knee with hypertrophic changes, rated as 10 percent disabling from October 30, 2006; metatarsalgia of the left foot, rated as 10 percent disabling from May 24, 2011.  

The Veteran's combined disability rating is as follows:  40 percent from October 30, 2006; 60 percent from December 15, 2008; 80 percent from May 24, 2011; and 90 percent disabling from March 5, 2014.  

The Board has considered the fact that the Veteran's service-connected right ankle disability, right and left foot disabilities, right and left knee disabilities, and his lumbar spine disability affect a single body system, e.g. orthopedic.  Thus, they may be considered as one disability rated at 40 percent disabling from October 30, 2006, and one disability rated as 50 percent, from December 15, 2008, with consideration of the bilateral factor.  See 38 C.F.R. § 4.25 (combined ratings table) and 4.26 (bilateral factor).  Absent sufficient additional disability to bring his combined rating to 70 percent or more, however, the Veteran meets the schedular requirements for consideration of a TDIU only from May 24, 2011.  

Thus, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities from May 24, 2011.  38 C.F.R. § 4.16(a).  Upon consideration of the record in its entirety, the Board finds that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation from that date.  

As noted, the Veteran has a nearly twenty year employment history working in shipping and receiving, both as a truck driver and in a warehouse setting.  At VA examinations conducted in April 2009, October 2011, and March 2014, the examiners concluded that the Veteran's service-connected orthopedic disabilities interfered with his occupational abilities, in that they limited his ability to participate in activities which required prolonged standing, walking, lifting, pushing, pulling, and carrying more than 20 pounds, all of which are activities required of an individual working in shipping and receiving.  Given the Veteran's nearly twenty year work history in that field, and his lack of alternative education and training, the Board finds that these limitations prevent him from carrying out the work for which he has experience and training.  

This conclusion is consistent with the evidence provided by the Veteran's employer who indicated that the Veteran was given a disability retirement in April 2008 due to his service-connected knee disabilities.  This conclusion is also supported by the May 2008 letter from the Veteran's physician who concluded that it is at least as likely as not that the Veteran is unemployable due to service-connected disabilities, including bilateral knee disabilities.  Finally, this conclusion is further strengthened by the fact that the Veteran was awarded disability benefits by SSA due, in part, to musculoskeletal disabilities.  

The Board has considered the conclusions of the March 2014 VA medical examiner to the effect that the Veteran's service-connected disabilities would not prevent him from engaging in sedentary occupational duties such as sitting at a desk.  First, this conclusion does not address whether the Veteran's education, training, and experience would qualify him for any such job.  Second, under the benefit-of-the-doubt rule, there need not be a preponderance of the evidence in the Veteran's favor in order for him to prevail, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  Given the positive evidence discussed above, the Board finds that such a conclusion cannot be made in this case.  Rather, the Board finds that the record is in equipoise and therefore sufficient to establish that the Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation as of May 24, 2011, the date he met the schedular criteria for TDIU.


ORDER

Entitlement to total rating based on individual unemployability due to service-connected disability is granted from May 24, 2011, subject to the law and regulations governing the payment of monetary benefits.


REMAND

As set forth above, for the period prior to May 24, 2011, the Veteran does not meet the schedular requirements for consideration of a total rating based on individual unemployability.  38 C.F.R. § 4.16(a).  He has, however, submitted evidence establishing that his service-connected disabilities prevented him from maintaining substantially gainful employment prior to that date.  Thus, consideration of his claim for a total rating based on individual unemployability prior to May 24, 2011, under 38 C.F.R. § 4.16(b) is warranted.

The Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in VA's Director of Compensation Service.  The Board may, however, consider whether remand to the RO for referral to the Director of Compensation Service is warranted.  See 38 C.F.R. § 4.16(b) (providing that where the schedular requirements of 38 C.F.R. § 4.16(a) are not met, rating Boards should submit the case to the VA Director, Compensation Service for extraschedular consideration); see also VA O.G.C. Prec. Op. No. 6-96, published at 61 Fed. Reg. 66749 (1996) (holding that the Board is required to address the issue of entitlement to TDIU under 38 C.F.R. 4.16(b) in cases where the record contains evidence that the Veteran may be unable to secure or follow a substantially gainful occupation due to his or her service-connected disabilities).

In light of the evidence discussed above regarding the effect of the Veteran's service-connected disabilities on his ability to maintain employment prior to May 24, 2011, the Board finds that a remand is necessary so that the issue of entitlement to a total rating based on individual unemployability for the period prior to May 24, 2011, on an extraschedular basis under 38 C.F.R. § 4.16(b), may be referred to the Director of Compensation Service for adjudication.  

Accordingly, the matter is REMANDED for the following action:

1.  After reviewing the record and conducting any additional development deemed necessary, in accordance with 38 C.F.R. § 4.16(b), refer the issue of entitlement to a total rating based on individual unemployability due to service-connected disability for the appeal period prior to March 24, 2011, to VA's Director of Compensation Service for adjudication.

2.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case, and given the appropriate opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


